 1
                                                                                Honorable Mary Jo Heston
 2                                                                              CHAPTER: 13
                                                                                HEARING DATE: 12/6/2018
 3                                                                              HEARING TIME: 1:00 PM
                                                                                RESPONSE DATE: 11/29/2018
 4
 5
 6
 7
 8
 9

10                                         UNITED STATES BANKRUPTCY COURT

11                              WESTERN DISTRICT OF WASHINGTON (SEATTLE)

12    In re                                                                         Case No. 18-43433-MJH

13    BRADLEY RICHARD BALLES,                                                       Chapter 13

14                                                                                  OBJECTION TO CONFIRMATION OF
                              Debtor(s).                                            CHAPTER 13 PLAN
15
16

17              Federal National Mortgage Association (“Fannie Mae”), by Seterus, Inc. as the authorized

18   subservicer 1 ("Creditor"), hereby objects to confirmation of the Chapter 13 Plan filed by Debtor in

19   the above-referenced matter. The basis of the objection is stated below.

20                                                  I.          STATEMENT OF FACTS

21              1.          On or about December 17, 2007 , Debtor, executed and delivered to Homecomings

22   Financial, LLC (“Lender”) a Promissory Note in the original principal amount of $203,500.00 (the

23   "Note”). The Note is secured by a Deed of Trust encumbering real property commonly described

24   as 4417 North 22nd St., Tacoma, WA 98406 (the “Property”), which is more fully described in the

25   Deed of Trust.

26              2.          Subsequently, all right, title and interest under the Note and Deed of Trust was

27   assigned to Creditor.

28              1
                   This Objection to Confirmation of Chapter 13 Plan shall not constitute a waiver of the within party’s right to receive servi ce pursuant
     to Fed. R. Civ. P. 4, made applicable to this proceeding by Fed. R. Bankr. P. 7004, notwithstanding Aldridge Pite, LLP’s part icipation in this
     proceeding. Moreover, the within party does not authorize Aldridge Pite, LLP, either expressly or impliedly through Aldridge Pite, LLP’s
     participation in this proceeding, to act as its agent for purposes of service under Fed. R. Bankr. P. 7004.
     OBJECTION TO CONFIRMATION - 1                                                                           ALDRIDGE PITE, LLP
                                                                                                             4375 Jutland Drive; P.O. Box 17933
                                                                                                             San Diego, CA 92177
                                                                                                             (858) 750-7600
Case 18-43433-MJH                   Doc 13          Filed 10/26/18                Ent. 10/26/18 13:49:56                     Pg. 1 of 3
 1
            3.      On or about October 11, 2018, Debtor filed a Chapter 13 bankruptcy petition.
 2
     Debtor's Chapter 13 Plan (“Plan”) provides for payments to the Trustee in the amount of $1,450.00
 3
     per month for 36 months. The Plan provides for the Trustee to disburse post-petition payments on
 4
     Creditor’s Claim. The Plan proposes to cure arrears owed to Creditor in the amount of $12,983.00
 5
     with monthly payments of $216.38.
 6
            4.      The pre-petition arrearage on Creditor's secured claim is estimated to be $20,150.08.
 7
     The arrears will be reflected on Creditor’s Proof of Claim.
 8
                                           II.     ARGUMENT
 9
            Pursuant to 11 U.S.C. ' 1322(b)(5) and 1325(a)(5)(B)(ii), a plan must provide for the cure of
10
     arrears within a reasonable time and provide for continuing payments on a secured claim where the
11
     last payment is due after the date which the final plan payment is due.
12
            Arrears are understated in the Plan. Arrears owed on Creditor’s claim are estimated to be
13
     $20,150.08, but the Plan provides for arrears of only $12,983.00. Debtor will have to amend the
14
     Plan to increase payments to Creditor to approximately $336.00 monthly in order to cure pre-petition
15
     arrears over 60 months. As proposed, the Plan fails to satisfy 11 U.S.C. ' 1322(b)(5) and
16
     1325(a)(5)(B)(ii), and confirmation must be denied.
17
18          WHEREFORE, Creditor respectfully requests:

19          i)      That confirmation of the Debtor=s Chapter 13 Plan be denied and Debtor be ordered to

20   file a Motion to Confirm Amended Plan within 14 days;

21          ii)     That the Plan be amended to provide for the cure of arrears owed to Creditor within a

22   period not exceeding 60 months; and

23          iii)    For such other and further relief as this Court deems just and proper.

24
25                                                  Respectfully submitted,

26   Dated: October 26, 2018                        ALDRIDGE PITE, LLP

27                                                  /s/ _________________________
                                                    LESLEY D. LUEKE, WSBA #49150
28                                                  Attorneys for FEDERAL NATIONAL
                                                    MORTGAGE ASSOCIATION (“FANNIE
                                                    MAE”), BY SETERUS, INC. AS THE
                                                    AUTHORIZED SUBSERVICER
     OBJECTION TO CONFIRMATION - 2                                      ALDRIDGE PITE, LLP
                                                                        4375 Jutland Drive; P.O. Box 17933
                                                                        San Diego, CA 92177
                                                                        (858) 750-7600
Case 18-43433-MJH        Doc 13     Filed 10/26/18     Ent. 10/26/18 13:49:56           Pg. 2 of 3
 1
                                      CERTIFICATE OF SERVICE
 2
            I, CIARA M. REBOYA, am a resident of San Diego, California, and I am over the age of
 3
     eighteen (18) years, and not a party to the above referenced case. My business address is 4375
 4
     Jutland Drive, Suite 200; P.O. Box 17933, San Diego, CA 92117-0933.
 5
            On October 26, 2018, I served the foregoing OBJECTION TO CONFIRMATION OF
 6
     CHAPTER 13 PLAN on the following individuals by depositing true copies thereof in the United
 7
     States mail, enclosed in a sealed envelope, with postage paid, addressed as follows:
 8

 9   DEBTOR(S)
10   Bradley Richard Balles
11   4417 N 22nd Street
     Tacoma, WA 98406
12

13
            On October 26, 2018, I served the foregoing OBJECTION TO CONFIRMATION OF
14
     CHAPTER 13 PLAN on the following individuals by electronic means through the Court’s ECF
15
     service:
16

17   DEBTOR(S) ATTORNEY
     Amy Wilburn
18   Advantage Legal Group
     12207 NE 8th Street
19   Bellevue, WA 98005
     amy@advantagelegalgroup.com
20
     CHAPTER 13 TRUSTEE
21   Michael G. Malaier
     1551 Broadway, Ste 600
22   Tacoma, WA 98402
     ecfcomputer@chapter13tacoma.org
23
            I certify under penalty of perjury that the foregoing is true and correct.
24

25   Dated: October 26, 2018                       /s/Ciara M. Reboya
                                                   CIARA M. REBOYA
26

27

28


     OBJECTION TO CONFIRMATION - 3                                         ALDRIDGE PITE, LLP
                                                                           4375 Jutland Drive; P.O. Box 17933
                                                                           San Diego, CA 92177
                                                                           (858) 750-7600
Case 18-43433-MJH        Doc 13      Filed 10/26/18     Ent. 10/26/18 13:49:56            Pg. 3 of 3
